423 F.2d 696
UNITED STATES of America, Plaintiff-Appellee,v.Clarence WILLIAMS, Defendant-Appellant.
No. 24503.
United States Court of Appeals, Ninth Circuit.
March 24, 1970.
Rehearing Denied April 27, 1970.

Henry Florence (argued) Karl N. Stewart, Phoenix, Ariz., for defendant-appellant.
Joe Jenckes (argued), Asst. U. S. Atty., Philip Malinsky, Asst. U. S. Atty., Richard K. Burke, U. S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before MERRILL, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
The constitutionality of the presumption of knowledge of importation drawn from the fact of possession of heroin has been settled in Turner v. United States, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610 (1970).


2
There was ample evidence of dominion and control to present a jury question as to whether appellant had constructive possession.


3
We find no basis for reversal under Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), respecting testimony as to statements made by appellant's codefendant. The statements were made during the commission of the crime, Kay v. United States, 421 F.2d 1007 (9th Cir. 1970), and do not appear in any way to have implicated appellant.


4
Judgment affirmed.